internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ ----------------------------------------------- --------------------------- --------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc fip b02 plr-123790-16 date december legend fund --------------------------------------------------------------------------------- ---------------------------------------------------- trust state year year year dear ------------- -------------------------------- ----------------------- ------- ------- ------- this responds to a letter dated date submitted on behalf of fund fund requests consent to revoke a previous election made by fund under sec_4982 of the internal_revenue_code code for year and subsequent years facts fund is a diversified series of trust organized under the laws of state fund is registered with the securities_and_exchange_commission as a diversified open-end investment_company under the investment_company act of u s c 80a-1 et seq as amended each series of trust including the fund has made an election under sec_851 to be treated as a regulated_investment_company ric for federal_income_tax purposes under subtitle a chapter subchapter_m of the code each plr-123790-16 series of trust is treated as a separate corporation for federal_income_tax purposes the overall_method_of_accounting for each series is an accrual_method and the taxable_year end for each series is march fund maintained its books based on a november year end for tax years up to and including november year following a recent reorganization fund qualifies for an automatic change in taxable year-end and intends to change its tax_year to a fiscal_year ending march in year fund separately elected under sec_4982 to use its taxable_year ending on november in lieu of the one-year period ending on october for the purposes of calculating the required_distribution under sec_4982 and e in order to avoid payment of an excise_tax under sec_4982 fund represents that the election under sec_4982 was made in an attempt to simplify the computation of required distributions of capital_gain_net_income by performing those computations to be consistent with its fiscal_year tax returns at the time of the election it was believed that the election would minimize the complexity of tax_accounting and enhance the accuracy of the related excise_tax distribution calculations the other rics for which fund’s administrator performs services maintain their books and compute their taxable_income based on a march year end the fund believes that a change in the year end of the fund to march will relieve some administrative and financial burdens fund recognizes that the sec_4982 election is only available to a ric that has a tax_year ending november or december therefore fund will not be eligible to have an election under sec_4982 after fund changes its year ending to march additionally fund represents that the benefits of the sec_4982 election including the minimization of tax_accounting complexity and the enhancement of the accuracy of the related distribution calculations will be completely eliminated by the change in year end accordingly fund seeks consent to revoke its election under sec_4982 to use the taxable_year for purposes of calculating its required_distribution for purposes of sec_4982 and sec_4982 fund makes the following representations fund’s desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election fund is not seeking to revoke its election in order to preserve or secure a tax_benefit plr-123790-16 fund will neither benefit through hindsight nor prejudice the interest of the government if permitted to revoke its election and fund will not make a subsequent election under sec_4982 for at least five calendar years following the year of the grant of revocation law analysis sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of a percent of the ric’s ordinary_income for such calendar_year as defined in sec_4982 plus b percent of its capital_gain_net_income for the one-year period ending on october of such calendar_year sec_4982 provides that if the taxable_year of a ric ends with the month of november or december the ric may elect to have its taxable_year taken into account in lieu of the one-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any specified_gain or specified_loss which would be properly taken into account for the portion of the calendar_year after october shall be treated as arising on january of the following calendar_year sec_4982 defines specified_gain and specified_loss as ordinary gain_or_loss from the sale exchange or other_disposition of property including the termination of a position with respect to such property the terms include any foreign_currency_gain_or_loss attributable to a sec_988 transaction and any amount includible in gross_income under sec_1296 in the case of gain or allowable as a deduction under sec_1296 in the case of loss sec_4982 provides that if a ric makes an election under sec_4982 the last day of the ric’s taxable_year will be substituted for october sec_4982 provides that for the purposes of determining a ric’s ordinary_income each specified mark-to-market provision shall be applied as if such ric’s taxable_year ended on october sec_4982 also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october sec_4982 defines specified_mark_to_market_provision as sec_1256 and sec_1296 and any other provision of the code or regulations thereunder which treats plr-123790-16 property as disposed of on the last day of the taxable_year or which determines income by reference to the value of an item on the last day of the taxable_year sec_4982 and sec_4982 provide that a ric with a calendar_year that does not have a sec_4982 election in effect will compute capital_gain_net_income for a one-year period ending on october for a ric that is revoking its election under sec_4982 there is a possible inference that for the first year following the revocation such ric’s calculation of its capital_gain_net_income will include the november-december period twice once as part of the preceding calendar_year and then again as part of the one-year period calculation for the year_of_change to clarify that such a double inclusion is not required fund has requested that the calculation of its required_distribution with respect to capital_gain_net_income for the transitional year be determined on the basis of capital_gain_net_income recognized during the eleven- month period from december year through october of year for purposes of determining the amount that a ric may designate as a capital_gain dividend for a tax_year sec_852 and sec_1_852-11 of the treasury regulations provided special rules that exclude post-october losses from the computation sec_852 states that to the extent provided in the regulations the taxable_income of a ric other than a company that has made a e a election shall be computed without regard to any specified late year losses attributable to transactions arising after october of such year and any such specified late year loss shall be treated as arising on the first day of the following tax_year sec_1_852-11 provides that a ric may elect in accordance with procedures in sec_1_852-11 to compute its taxable_income for a tax_year without regard to part or all of any post- october foreign_currency_loss for that year similarly sec_852 and sec_1_852-11 provide that earnings_and_profits of a ric for a tax_year are determined without regard to any post-october_capital_loss or post-october foreign_currency_loss for that year however sec_1_852-11 provides that the regulations under sec_1_852-11 shall only apply to a taxable_year for which an election under sec_4982 does not apply consequently for purposes of the aforementioned rules it is necessary to determine the first tax_year for which the election under sec_4982 will not apply conclusion based upon the information submitted and the representations made we conclude that fund’s desire to revoke its election under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election fund does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its elections plr-123790-16 accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the election made by fund under sec_4982 effective for the calendar_year year and subsequent years in addition in calculating fund’s required_distribution for calendar_year year for purposes of sec_4982 and e the capital_gain_net_income will be determined on the basis of the capital_gains_and_losses realized and recognized during the eleven-month period from december year through october year calendar_year ending december year shall be considered the first taxable_year in which the election under sec_4982 will not apply for purposes of designating its capital_gain dividends for determining its post-october losses and for determining its earnings_and_profits as a condition to the secretary’s consent to the revocation pursuant to sec_4982 fund may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether fund qualifies as a ric this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any federal income or excise_tax returns file by fund for the year to which this ruling applies sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
